Drawings
The drawings are objected to as failing to comply with 37 CFR 1.83(a) because they fail to show the plastic material recited in claims 6 & 22.  This objection would be overcome if, at Fig. 3, the roller 17 were drawn with an appropriate cross hatch pattern to depict plastic.  See MPEP 608.02 for the appropriate pattern

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
Claims 17-19, 25 & 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Perkins, US 1,194,224.  Perkins shows a universal joint for the angularly adjustable drive-connection of two driveshafts (1, 2) having a shank (3) which is rotatable about its longitudinal axis defining a joint axis, at least on end of the shank a roller carrier (5) projects radially and basically perpendicular to the joint axis, wherein on the at least one roller carrier a roller (9) is provided rotatable around a roller axis, wherein 
the roller is secured in axial direction of the roller axis against slipping-off of the roller carrier by means of an embossed area (outermost portion/burr of tapered portion 8) located axially outside of the roller on the distal end portion of the roller carrier,
wherein the shank comprises a longitudinal bore (18) capable to guide lubrication fluid along the joint axis,
wherein radial bores (20) in the roller carriers connect radial to the roller axis oriented transversal bores (20) in the roller carriers such that lubrication fluid from the longitudinal bore in the shank is capable to be guided to the rollers.
In the reply filed July 27, 2022, applicant argues Perkins shows the roller carrier 5 in the middle of shank 3, not at the end of the shank 3.  However, applicant’s Fig. 3 clearly shows that the roller carriers 16 of the instant invention are not precisely at the very end of the shank 13.  In Perkins, the roller carrier 5 is no more distant from an end of shank 3.

Claims 17-20, 23 & 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamase, US 8,210,952.  Yamase discloses a tripod universal joint (col. 4, line 14) for the angularly adjustable drive-connection of two driveshafts (col. 1, line 24) having a shank (22) which is rotatable about its longitudinal axis defining a joint axis, at least on end of the shank a roller carrier (26) projects radially and basically perpendicular to the joint axis, wherein on the at least one roller carrier a spherical roller (32) is provided rotatable around a roller axis, wherein 
the roller is secured in axial direction of the roller axis against slipping-off (col. 4, lines 46-54) of the roller carrier by means of an embossed area/burr (28c) located axially outside of the roller on the distal end portion of the roller carrier.
In the reply filed July 27, 2022, applicant unpersuasively argues the same argument used against Perkins.   Applicant further argues Yamase discloses embossed area/burr 28c is formed by a method that is different from the method used to form embossed area 19 of the instant invention.  However, the patentability of a product (i.e. an embossed area) does not depend on its method of production.  If the product in a claim is the same as a product in the prior art, the claim is unpatentable.”  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  See also MPEP § 2113.

Claim Rejections - 35 USC § 103
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Yamase.  Yamase discloses a universal joint comprising a roller (32), but does not expressly disclose the roller being made from plastic material.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the roller from plastic material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).  See MPEP 2144.07 and item 14a in the previous Office action.

Claims 1-3, 6, 7, 9-11, 13-19, 22, 23, 25 & 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boyer, US 3,124,079 in view of Yamase.  Boyer discloses a hydrostatic bent axis piston unit usable as hydrostatic bent axis piston pump or hydrostatic bent axis piston motor having a cylinder block and a driveshaft connected by synchronizing joint having a shank (26) which is rotatable about its longitudinal axis defining a joint axis, on both ends of the shank roller carriers (27 & 37) project radially and basically perpendicular to the joint axis, on each roller carrier a roller (29, 39) is provided rotatable around a roller axis.
Boyer does not expressly disclose an embossed area located axially outside of a spherical roller on the respective distal end portion of the roller carrier.  At col. 4, lines 46-54, Yamase teaches making an embossed area (28c) axially outside of a spherical roller (32) on the respective distal end portion of a roller carrier (26) in order to prevent the roller from slipping-off of the roller carrier.  It would have been obvious to one of ordinary skill in the art to modify the synchronizing joint of Boyer by including a spherical roller and an embossed area like that of Yamase in order to prevent its roller from slipping-off of its roller carrier as taught by Yamase.
In the reply filed July 27, 2022, in regard to this rejection, applicant unpersuasively argues the same further argument used against Yamase at item 4 above.

Claims 1-9, 11-13 & 15-25 are rejected under 35 U.S.C. 103 as being unpatentable over Skirdle, US 6,505,541 in view of Yamase.  Skirdle discloses a hydrostatic bent axis piston unit usable as hydrostatic bent axis piston pump or hydrostatic bent axis piston motor having a cylinder block and a driveshaft connected by synchronizing joint having a shank (13) which is rotatable about its longitudinal axis defining a joint axis, on both ends of the shank roller carriers (see Fig. 1) project radially and basically perpendicular to the joint axis, on each roller carrier a roller (see Fig. 1) is provided rotatable around a roller axis.
Skirdle does not expressly disclose an embossed area located axially outside of a spherical roller on the respective distal end portion of the roller carrier.  At col. 4, lines 46-54, Yamase teaches making an embossed area (28c) axially outside of a spherical roller (32) on the respective distal end portion of a roller carrier (26) in order to prevent the roller from slipping-off of the roller carrier.  It would have been obvious to one of ordinary skill in the art to modify the synchronizing joint of Skirdle by including a spherical roller and an embossed area like that of Yamase in order to prevent its roller from slipping-off of its roller carrier as taught by Yamase.
In the reply filed July 27, 2022, in regard to this rejection, applicant unpersuasively argues the same further argument used against Yamase at item 4 above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Greg Binda whose telephone number is (571)272-7077. The examiner can normally be reached M-F 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Greg Binda/Primary Examiner, Art Unit 3679